DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kub et al. (US 2015/0221760).

Regarding claim 1, Kub discloses an optoelectronic or electronic device structure (Abstract, Fig. 3), comprising:
an active region on or above a polar substrate or base layer (Fig. 3 and paragraphs 0033-0036), wherein the active region comprises a polar p region comprising graded polar materials having a polar orientation or an abrupt interface or multiple interfaces between layers with a polarization discontinuity (paragraphs 0036,0104); and
a hole supply region on the active region (paragraphs 0054-0055), and wherein:
holes in the hole supply region are driven by a field into the active region, and
the field arises at least in part due to a piezoelectric and/or spontaneous polarization field generated by a composition and grading of the active region (Fig. 3 and paragraphs 0034-0055, 0104).

Regarding claim 2, Kub discloses a method of fabricating an optoelectronic or electronic device structure (Abstract, Fig. 3), comprising:
depositing a polar p region on or above a polar substrate or base layer (Fig. 3 and paragraphs 0033-0036), the polar p region comprising graded polar materials having a polar orientation or an abrupt interface or multiple interfaces between layers with a polarization discontinuity (paragraphs 0036,0104); and
depositing a hole supply region on the polar p region (paragraphs 0054-0055), and wherein: holes in the hole supply region are driven by a field into the polar p region, and the field arises at least in part due to a piezoelectric polarization field, a spontaneous polarization field, or the piezoelectric and the spontaneous polarization field generated by the polar p region (Fig. 3 and paragraphs 0034-0055, 0104).

Regarding claim 3, Kub further discloses wherein the substrate or base layer is a c-plane III-nitride substrate (paragraph 0082). 

Regarding claim 4, Kub further discloses wherein the substrate or base layer is GaN on sapphire (paragraph 0082).

Regarding claim 5, Kub further discloses wherein the hole supply region comprises an activated p-type layer (paragraphs 0114-0116).

Regarding claim 6, Kub further discloses: depositing one or more additional layers on the polar p region (Fig. 3 and paragraphs 0034, 0097); at least partially etching one or more of the additional layers to form an etched region (Fig. 3); and depositing the hole supply region, comprising a doped p-type region, in the etched region (paragraphs 0034, 0092, 0097).

Regarding claim 7, Kub further discloses wherein the additional layers on the polar p region are III-nitride layers and the doped p-type region is p-type GaN (paragraphs 0034-0036).

Regarding claim 8, Kub further discloses depositing one or more additional layers on the hole supply region (paragraph 0097), the hole supply region comprising a p-type region (Fig.3 and paragraphs 0034, 0097); at least partially etching the p-type region and one or more of the additional layers to form an etched region (paragraph 0146); and activating the p-type region in the etched region.

Regarding claim 9, Kub further discloses growing a further p-type region in the etched region, wherein the activating comprises activating the p-type region grown in the etched region (paragraphs 0071-0075, 0097, 0180).

Regarding claim 10, Kub further discloses wherein the hole supply region comprises an activated p-type layer on a surface of the device structure (paragraphs 0114-0116). 

Regarding claim 11, Kub further discloses wherein: the hole supply region comprises a p-type region that is etched or selectively regrown so that it does not completely cover the graded layer (paragraphs 0097-0099). 

Regarding claim 12, Kub further discloses wherein the hole supply region comprises or consists essentially of metal (paragraphs 0032-0034).

Regarding claim 13, Kub further discloses the graded layer comprises a steep grade adjacent the metal, the steep grade enables tunneling of holes from the metal into the graded layer, and the device structure does not include a p-type doped region (paragraphs 0036, 0104).

Regarding claim 14, Kub further discloses depositing an active region comprising the polar p region, wherein the holes are driven into the active region so as to form a hole gas in the active region (paragraph 0097).

Regarding claim 15, Kub further discloses depositing an active
 region comprising the polar p region, wherein the device structure is fabricated
without providing acceptor dopants in the active region (paragraphs 0036, 0084, 0097).

Regarding claim 16, Kub discloses an optoelectronic or electronic device structure (Abstract), comprising: 
a polar p region on or above a polar substrate or base layer, the polar p region comprising graded polar materials having a polar orientation or an abrupt interface or multiple interfaces between layers with a polarization discontinuity (Fig. 3 and paragraphs 0078, 0104); and
a hole supply region on the polar p region (Fig. 3 and paragraphs 0034, 0055), and wherein: holes in the hole supply region are driven by a field into the polar p region, and
the field arises at least in part due to a piezoelectric and/or spontaneous polarization field generated by the polar p region (paragraphs 0034-0055).

Regarding claim 17, Kub further discloses wherein the hole supply region  comprises or consists essentially of doped p-type GaN and/or a metal (paragraphs 0032-0035).

Regarding claim 18, Kub further discloses an active region including the polar p region, wherein the holes driven into the active region form a hole gas in the active region (paragraph 0097)and the device structure is:
 a transistor (paragraph 0003), or
a light emitting device, the holes recombining with electrons in the active region to emit light emitted by the light emitting device.

Regarding claim 19, Kub further discloses comprising an active region
including the graded layer (paragraphs 0078, 0104, 0116), wherein:
a thickness and doping of the hole supply region, and composition and grading of the graded layer, are such that the holes neutralize negative charge in the polar p region created by the field (paragraphs 0078, 0104, 0116).

Regarding claim 20, Kub further discloses wherein the device structure comprises a flip-chip light emitting diode and the hole supply region is a p-GaN layer buried beneath a surface of the light emitting diode (Abstract and paragraph 0078).

Regarding claim 21, Kub further discloses wherein graded layer is an active region in the device structure or part of a tunnel junction forming an electrical contact to the device structure (paragraphs 0078, 0104, 0116).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             	5/20/22